         Case 1:20-cv-03454-PAE Document 110 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HARVEY J. KESNER,

                                       Plaintiff,                     20 Civ. 3454 (PAE)
                       -v-
                                                                            ORDER
 DOW JONES & COMPANY, INC. d/b/a BARRON’S,
 WILLIAM ALPERT, and
 TERI BUHL,


                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has scheduled argument on the pending motions to dismiss, Dkts. 43, 104, for

October 15, 2020. See Dkt. 109. The Court understands that plaintiff has challenged, at a

minimum, the authenticity of the exhibits attached to the motion to dismiss filed by defendant

Dow Jones & Company, Inc. See Dkt. 48 at 4 n.3. Plaintiff is directed to file copies of all

allegedly defamatory articles referenced in his amended complaint, Dkt. 36, by close of business

tomorrow, October 16, 2020.




                                                             PaJA.�
       SO ORDERED.

                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: October 15, 2020
       New York, New York
